Case 2:19-cv-01875-JS-AKT Document 10 Filed 11/08/19 Page 1 of 2 PageID #: 37



United States District Court
Eastern District of New York                               2:19-cv-01875-JS-AKT
Oscar Lopez individually and on behalf of
all others similarly situated
                                Plaintiff

                  - against -                          Notice of Voluntary Dismissal

SPC Management Co., Inc.
                                Defendant

       Plaintiff gives notice this action is voluntarily dismissed with prejudice. Fed. R. Civ. P.

41(a)(1)(A)(i).

Dated: November 8, 2019
                                                               Respectfully submitted,

                                                               Sheehan & Associates, P.C.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan
                                                               505 Northern Blvd., Suite 311
                                                               Great Neck, NY 11021
                                                               (516) 303-0552
                                                               spencer@spencersheehan.com
                                                               E.D.N.Y. # SS-8533
                                                               S.D.N.Y. # SS-2056
Case 2:19-cv-01875-JS-AKT Document 10 Filed 11/08/19 Page 2 of 2 PageID #: 38



2:19-cv-01875-JS-AKT
United States District Court
Eastern District of New York

Oscar Lopez individually and on behalf of all others similarly situated

                                         Plaintiff


        - against -


SPC Management Co., Inc.

                                         Defendant




                               Notice of Voluntary Dismissal


                                    Sheehan & Associates, P.C.
                               505 Northern Blvd., #311
                                   Great Neck, NY 11021
                                   Tel: (516) 303-0552
                                      Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: November 8, 2019
                                                                          /s/ Spencer Sheehan
                                                                           Spencer Sheehan
